Exhibit 99.1 1 NYSE MKT: ELLO 2 Disclaimer General: The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2013, and other filings that we make from time to time with the SEC. Any person at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securities for its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as it considers necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making this presentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities or investments whatsoever. We do not warrant that the information is either complete or accurate, nor will we bear any liability for any damage or losses that may result from any use of the information. Neither this presentation nor any of the information contained herein constitute an offer to sell or the solicitation of an offer to buy any securities. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom. No offering of securities shall be made in Israel except pursuant to an effective prospectus under the Israeli Securities Law, 1968 or an exemption from the prospectus requirements under such law. Historical facts and past operating results are not intended to mean that future performances or results for any period will necessarily match or exceed those of any prior year. This presentation and the information contained herein are the sole property of the company and cannot be published, circulated or otherwise used in any way without our express prior written consent. Information Relating to Forward-Looking Statements: This presentation contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, included in this presentation regarding our plans and the objectives of management are forward-looking statements. The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Israeli Securities Law, 1968. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements. These risks and uncertainties associated with our business are described in greater detail in the filings we make from time to time with SEC, including our Annual Report on Form 20-F. The forward-looking statements are made as of this date and we do not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 Corporate Profile NYSE MKT; TASE ELLO Share Price (10/6/14) Market Cap (10/6/14) $96.03 M Shares Outstanding 10.7 M FY 2013 Revenue $13.0 M FY 2013 EBITDA* $15.3 M Revenue for the six months ended June 30, 2014 $7.5 M EBITDA for the six months ended June 30, 2014 * $4.7 M Cash (6/30/14) $43 M *See appendix A 4 Company Overview Ellomay operates in the energy and infrastructure sectors, including renewable and clean energy, and aims to exploit attractive yield to risk ratios. Current management/controlling shareholders took control of a public shell with approximately $80M of cash and began investing/operating in the energy and infrastructure sectors in 2010. In January 2014, the Company raised $34.3 million by issuing 10-year, 4.6% debentures in Israelto add to the capital base for investments. In June 2014, the Company expanded the Series A Debentures in a private placement to Israeli classified investors, in consideration for $23 million. Asset Summary: Italy 12 PV Plants, totalinginstalled capacity of approximately 22,635 kWp, currently estimated annual revenues of approximately EUR 10 million. Spain 3 PV Plants, totalinginstalled capacity of approximately5,613 KWp and 85% of a PV Plant, totaling installed capacity of approximately 2,275 kWp, currently estimated annual revenues of approximately EUR 3 million. Dorad7.5% interest in a i-Fuel/Natural Gas Power Station (about 6% of Israel’s power capacity), with an option to increase holdings to approximately 9.4% interest. History: Entrance to Italian PV Market (acquisitions 2010 - 2013) Acquired equity interest in Dorad Listing in NYSE MKT Public Debenture Issuance (il A- ,Maalot S&P IL) Listing in TASE Entrance to Spanish PV Market Commencement of Dorad’s Commercial Operations (800MW) Acquisition of 3 PV plants in Spain 5 The public Shlomo Nehama Kanir Partnership *Mr. Shlomo Nehama owns the shares of Ellomay directly and indirectly. A shareholders agreement was signed between Kanir partnership and a company controlled by Shlomo Nehama that holds 33.2%of Ellomay’s shares** Kanir partnership is controlled by Mr. Ran Fridrich andMr. Hemi Raphael . Kanir’s holdings percentage includes holdings by Ran Fridrich and Hemi Raphael directly and indirectly of 1.1% and 4.3%, respectively. Mor brothers who hold the shares of one of Kanir’s limited partners, hold 3.8% directly and indirectly (through Bonstar). *** Ellomay owns 85% of one of the Spanish PV plants (with an aggregate installed capacity ofapproximately 2.3 MW). Shareholders agreement* PV Dorad is Israel's largest private power plant (approximately 800MW representing approximately 6% of Israel electricity capacity), began commercial operation in May 2014. The power plant is bi-fuel and powered by natural gas. Corporate Structure **31.4% 37.6% 27.2% 7.5% 16 PV plants in Italy and Spain***, with an aggregate capacity of approximately 30.5 MW 100% 6 Portfolio Summary Spain (PV) Italy (PV) Israel Nominal Capacity 7,888 kWp 22,635 kWp 800 MW % Ownership 85%-100% 100% 7.5%* Cost of Property, Plant and Equipment as of June 30, 2014 ~ $7.6 M *** ~ $96.8 M Total capital expenditure in connection with the investment in Doradas of June
